PEARSON, J.

                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


TYLER BURKEY, etc.,                             )     CASE NO. 4:17CV338
                                                )
              Plaintiff,                        )
                                                )     JUDGE BENITA Y. PEARSON
              v.                                )
                                                )
HEATHER HUNTER, et al.,                         )     MEMORANDUM OF OPINION AND
                                                )     ORDER
              Defendants.                       )     [Resolving ECF Nos. 92 and 98]



       Pending before the Court is Defendants Mahoning County, Ohio, Deputy Sheriff Heather

Hunter, Corrections Officer Carl Vath, and Deputy Sheriff Tyler Peters’ Motion for Summary

Judgment. ECF No. 92. Plaintiff Tyler Burkey responded (ECF No. 96) and Defendants filed a

reply in support (ECF No. 97). Additionally, Defendants filed an Objection and Motion to Strike

Affidavit of David Engler. ECF No. 98. For the reasons that follow, the Court grants

Defendants’ Motion for Summary Judgment and denies Defendants’ Motion to Strike Affidavit

of David Engler as moot.

                                        I. Background

       A. Decedent Is Found and Triaged At St. Elizabeth Hospital

       On August 23, 2015, St. Elizabeth Hospital Police Officer Xavier Young was dispatched

to the top floor of the St. Elizabeth Hospital parking garage. ECF No. 91 at PageID #: 1162.

Officer Young observed Kevin Burkey (“Decedent”), with one foot on the ledge, drink a vial of

an unknown liquid. Id. Officer Young also observed that Decedent had a large, stitched
(4:17CV338)

laceration on his forehead. Id. It was later determined that Decedent had been seen in the St.

Elizabeth Hospital Emergency Room following a motor vehicle accident at some time prior to

being discovered on the top floor of the parking garage. Id. Officer Young ordered Decedent to

walk over to where he was standing, and Decedent complied. ECF No. 82 at PageID #: 368.

       Decedent was transported to the St. Elizabeth Hospital Emergency Room, where he was

triaged by Nurse Michelle George. ECF No. 91 at PageID #: 1162. As part of her triage

responsibilities, Nurse George completed a six-question suicide screening template when

Decedent was brought into the emergency room. ECF No. 83 at PageID #: 432-33. Because

Decedent responded “yes” to some of the questions, he was placed on suicide precaution in the

emergency room. Id. at PageID #: 434-36, 445. The suicidal diagnosis rested with the attending

physician, Holli Martinez. Id. at PageID #: 449. Dr. Martinez was present when Nurse George

asked Decedent the screening questions, and Dr. Martinez entered a note indicating it was okay

to transfer Decedent to Mahoning County Jail with suicide precautions. Id. at PageID #: 448,

479. However, no suicide precautions were ever communicated by St. Elizabeth’s staff or St.

Elizabeth’s police officers to corrections staff at the jail. ECF No. 92 at PageID #: 1173; ECF

No. 96 at PageID #: 1215-16.

       B. Decedent Is Transported to the Mahoning County Jail

       On August 23, 2015, at approximately 2:55 p.m., Decedent was transported to the

Mahoning County Jail by St. Elizabeth Police Officer Nicholas Ritchie. ECF No. 91 at PageID

#: 1163. At intake, they were met by Deputy Mary Jane Greene. Id. Jail personnel were

provided with a document entitled “After Visit Summary” from St. Elizabeth Hospital stating


                                                 2
(4:17CV338)

Decedent’s diagnoses were “drug overdose, accidental or unintentional, initial encounter, and

polysubstance abuse.” Id.; ECF No. 84 at PageID #: 603. Jail personnel also received a

Suspect/Arrest Supplement indicating Decedent was being charged with drug theft. ECF No. 84

at PageID #: 609; ECF No. 91 at PageID #: 1163. Officer Ritchie did not orally relay any

information about Decedent to anyone at the jail. ECF No. 91 at PageID #: 1163.

       C. Deputy Hunter Intakes Decedent

       Deputy Heather Hunter was working as an intake officer for the Mahoning County Jail on

the day of Decedent’s booking into the jail. Id.; ECF No. 85 at PageID #: 627-28. At intake,

Officer Hunter noticed Decedent had a large, stitched laceration on his forehead. ECF No. 91 at

PageID #: 1163. Officer Hunter completed a Pre-Screening Report for Decedent upon his arrival

at the jail. Id. The second question on the Pre-Screening Report asked, “Do you currently have a

serious or potential serious medical or mental issue needing immediate attention or are you

currently on any medication?” ECF No. 85 at PageID #: 636. Upon receiving Decedent’s

response, Officer Hunter wrote or circled “mental.” Id. Officer Hunter does not recall taking

further action with the information provided in the Pre-Screening Report. Id.

       D. Nurse Martha Livingston Assesses Decedent

       Following Officer Hunter’s Pre-Screening Report, Nurse Martha Livingston conducted a

medical assessment of Decedent. ECF No. 91 at PageID #: 1163. Nurse Livingston also noticed

the large, stitched laceration on Decedent’s head. ECF No. 86 at PageID #: 668. Due to the

laceration, Decedent was placed on the medical floor of the jail. ECF No. 91 at PageID #: 1163.




                                                3
(4:17CV338)

Nurse Livingston did not receive the Pre-Screening Report completed by Deputy Hunter. ECF

No. 86 at PageID #: 677.

       On August 24, 2016, at approximately 11:12 a.m., Decedent was moved from the medical

floor to L-Pod, Cell L-2. ECF No. 91 at PageID #: 1163.

       E. The Morning of Decedent’s Suicide

       On August 25, 2015, at approximately 7:00 a.m., Deputy Tyler Peters arrived at L-Pod as

the officer responsible for L-Pod and conducted a headcount. Id. Officer Peters was not notified

of any information from the Pre-Screening Report. ECF No. 88 at PageID #: 786-87. He was

aware Decedent had been transferred from the medical floor of the jail to L-Pod. Id. at PageID #:

781.

       At approximately 8:41 a.m., Deputy Carl Vath relieved Officer Peters so that Officer

Peters could report to the gun range to obtain his firearm qualification. ECF No. 91 at PageID #:

1163. Officer Vath was assigned as a float deputy that day, requiring him to provide assistance

to other deputies as needed. ECF No. 87 at PageID #: 720-21. Officer Vath was given

approximately five minutes of notice before relieving Officer Peters. Id. at PageID #: 725.

       In Officer Peters’ absence, Decedent approached Officer Vath and asked him to contact

medical staff because he felt like his blood pressure was high. ECF No. 91 at PageID #: 1164.

The Mahoning County Jail has a standing order for officers to contact medical staff if an inmate

or detainee asks for medical help. ECF No. 85 at PageID #: 649. Officer Vath duly contacted

medical staff, and a nurse evaluated Decedent within the hour. ECF No. 91 at PageID #: 1164.




                                                4
(4:17CV338)

       Shortly afterwards, Decedent returned to the deputy’s podium to inform Officer Vath that

Decedent needed to speak with a psychiatrist because “no one knows what he is going through.”

Id. Officer Vath explained the procedure for requesting a medical visit, including how to

complete the medical request form and where to put the form upon completion. Id.

       Officer Peters returned from the gun range at approximately 10:00 a.m. to resume his

duties at L-Pod. Id. Officer Vath did not inform Officer Peters of Decedent’s request to speak

with a psychiatrist. Id. Nor did he note Decedent’s request in the jail log. Id. At approximately

10:40 a.m., Nurse Amy Yakopec took Decedent’s blood pressure. Id.

       F. Decedent’s Suicide

       At approximately 11:45 a.m., Officer Peters ordered L-Pod to lock down. Id. All

inmates were secured in their cells except for those cleaning L-Pod. Id. At around 12:00 p.m.,

Officer Peters secured the inmates in charge of cleaning L-Pod. Id. He then advised Central

Control to take over L-Pod’s screen and left for his lunch break. Id. Officer Peters did not

perform a headcount or personal observation of the inmates prior to taking his lunch break. ECF

No. 88 at PageID #: 798. He returned from his lunch break at approximately 12:30 p.m. ECF

No. 91 at PageID #: 1164. Officer Peters did not eat his lunch during his lunch break. ECF No.

88 at PageID #: 804. Upon returning from his lunch break, he left to microwave his lunch before

resuming his responsibilities. Id. Officer Peters did not conduct a headcount or personal

observation of the inmates upon returning from his lunch break. Id. at PageID #: 858-59.

       Mahoning County requires its officers to conduct personal observations of inmates twice

an hour during lockdown. Id. at PageID #: 827. The purpose of the observation checks of the


                                                5
(4:17CV338)

inmates was to “ensure their state of well-being; i.e. they are alive, free from injury or assault . .

.” ECF No. 96 at PageID #: 1221. Because Officer Peters failed to conduct a personal

observation or headcount as required by Mahoning County Jail policy, he was subsequently

disciplined. ECF No. 88 at PageID #: 798-99.

        At approximately 1:00 p.m., Central Control advised that the headcount in L-Pod was

clear. ECF No. 91 at PageID #: 1164. Accordingly, Officer Peters deactivated lockdown in L-

Pod, permitting the L-Pod inmates to leave their cells. Id. at PageID #: 1164-65. At

approximately 1:02 p.m., an inmate approached Officer Peters and informed him that there was a

“guy laying down over here.” Id. at PageID #: 1165. Officer Peters immediately went to Cell L-

2 and discovered Decedent lying on the floor face-up with a white sheet tied around his neck. Id.

The other end of the sheet was tied to the stool of his cell desk. Id. Officer Peters checked

Decedent’s right wrist for a pulse and radioed medical staff and float deputies for assistance. Id.

Officer Peters ordered the lockdown of all L-Pod inmates, securing all cell doors save for Cell L-

2. Id. Paramedics and deputies continued life support techniques until they were advised to

discontinue resuscitation efforts at approximately 1:41 p.m. Id.

        G. Review of Decedent’s Suicide

        Officer Peters reviewed the surveillance video of Decedent’s cell after Decedent’s

suicide. ECF No. 820 at PageID #: 820. He observed video of Decedent manipulating bed

linens, then rolling on the floor. Id. at PageID #: 821. The footage from the video indicates

Decedent’s actions taking place prior to Officer Peters’ return from his lunch break. Id. at

PageID # 820.


                                                   6
(4:17CV338)

                                     II. Standard of Review

       Summary judgment is appropriately granted when the pleadings, the discovery and

disclosure materials on file, and any affidavits show “that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

see also Johnson v. Karnes, 398 F.3d 868, 873 (6th Cir. 2005). The moving party is not required

to file affidavits or other similar materials negating a claim on which its opponent bears the

burden of proof, so long as the movant relies upon the absence of the essential element in the

pleadings, depositions, answers to interrogatories, and admissions on file. Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). The moving party must “show that the non-moving party has

failed to establish an essential element of his case upon which he would bear the ultimate burden

of proof at trial.” Guarino v. Brookfield Twp. Trustees., 980 F.2d 399, 403 (6th Cir. 1992).

       Once the movant makes a properly supported motion, the burden shifts to the non-moving

party to demonstrate the existence of genuine dispute. An opposing party may not simply rely on

its pleadings. Rather, it must “produce evidence that results in a conflict of material fact to be

resolved by a jury.” Cox v. Ky. Dep’t. of Transp., 53 F.3d 146, 150 (6th Cir. 1995). The

non-moving party must, to defeat the motion, “show that there is doubt as to the material facts

and that the record, taken as a whole, does not lead to a judgment for the movant.” Guarino, 980

F.2d at 403. In reviewing a motion for summary judgment, the court must view the evidence in

the light most favorable to the non-moving party when deciding whether a genuine issue of

material fact exists. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-88

(1986); Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970).


                                                  7
(4:17CV338)

       The United States Supreme Court, in deciding Anderson v. Liberty Lobby, Inc., 477 U.S.

242 (1986), stated that in order for a motion for summary judgment to be granted, there must be

no genuine issue of material fact. Id. at 248. The existence of some mere factual dispute

between the parties will not defeat an otherwise properly supported motion for summary

judgment. Scott v. Harris, 550 U.S. 372, 380 (2007). A fact is “material” only if its resolution

will affect the outcome of the lawsuit. In determining whether a factual issue is “genuine,” the

court must decide whether the evidence is such that reasonable jurors could find that the

non-moving party is entitled to a verdict. Id. Summary judgment “will not lie . . . if the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.” Id. To withstand

summary judgment, the non-movant must show sufficient evidence to create a genuine issue of

material fact. Klepper v. First Am. Bank, 916 F.2d 337, 342 (6th Cir. 1990). The existence of a

mere scintilla of evidence in support of the non-moving party’s position ordinarily will not be

sufficient to defeat a motion for summary judgment. Id.

                                         III. Discussion

       Defendants contend summary judgment is proper for two reasons. First, Defendants

argue Defendants Hunter, Vath, and Peters enjoy qualified immunity from Plaintiff’s claims.

Second, Defendants allege Plaintiff’s Monell claim against Defendant Mahoning County must

fail. Defendants maintain Plaintiff cannot show Mahoning County had a policy or custom of

inaction depriving Decedent of his constitutional rights or failed to provide adequate training for

its employees. The Court takes each of Defendants’ arguments in order.




                                                 8
(4:17CV338)

       A. Qualified Immunity

       Government officials acting in their official capacity are entitled to qualified immunity

from civil suits for monetary damages for discretionary acts which do not violate clearly

established law of which a reasonable person would have known. Comstock v. McCrary, 273

F.3d 693, 701 (6th Cir. 2001). Determining whether the defendant official should be cloaked

with immunity generally requires two inquiries. Dominguez v. Corr. Med. Servs., 555 F.3d 543,

549 (6th Cir. 2009). “First, viewing the facts in the light most favorable to the plaintiff, has the

plaintiff shown that a constitutional violation has occurred?” Id. “Second, was the right clearly

established at the time of the violation?” Id. If the answer to either question is no, then qualified

immunity applies. Aldini v. Johnson, 609 F.3d 858, 863 (6th Cir. 2010).

               1. Occurrence of Constitutional Violation

       Pretrial detainees have a right to adequate medical treatment under the Due Process

Clause of the Fourteenth Amendment. Spears v. Ruth, 589 F.3d 249, 254 (6th Cir. 2009). This

right is analogous to the right of prisoners under the Eighth Amendment. Id. This right also

extends to cases in which the detainee committed suicide. Barber v. City of Salem, 953 F.2d

232, 235 (6th Cir. 1992). A violation of this right may be redressed through an action under 42

U.S.C. § 1983. Estate of Carter v. City of Detroit, 408 F.3d 305, 311 (6th Cir. 2005).

       The Sixth Circuit held that the proper inquiry concerning a municipal employee’s liability

in a Section 1983 action for a jail suicide is “whether the decedent showed a strong likelihood

that he would attempt to take his own life in such a manner that failure to take adequate

precautions amounted to deliberate indifference to the decedent’s serious medical needs.”


                                                  9
(4:17CV338)

Barber, 953 F.2d at 239-40. A plaintiff must therefore prove (1) that the deceased demonstrated

a strong likelihood of taking his own life and (2) that the defendants, individually, acted with

deliberate indifference, not mere, negligence, to that threat. Davis v. Fentress Cty., 6 F. App’x

243, 249 (6th Cir. 2001).

                        a. Likelihood of Suicide

        A right to screening for suicidal tendencies arises when it is obvious the inmate has such

a tendency. Gray v. City of Detroit, 399 F.3d 612, 616 (6th Cir. 2005). In other words, the

deceased demonstrates a strong likelihood of suicide if the suicide is clearly foreseeable. Id.

Normal unhappiness does not establish a strong likelihood to commit suicide. See Barber, 953

F.2d at 240 (decedent’s concerns over his job, his engagement, and his ability to obtain custody

of his young son due to his DUI arrest is insufficient to alert the jail authorities to a strong

likelihood that decedent would commit suicide). Conversely, a defendant’s remarks about

committing suicide, even in jest, may be enough to create a triable issue of whether there was a

strong likelihood of suicide. Bradley v. City of Ferndale, 148 F. App’x 499, 506 (6th Cir. 2005).

        The record does not support Defendants’ claim that there was no basis for assessing

Decedent as suicidal. Just two days prior to Decedent’s suicide, an officer found Decedent on the

top floor of a parking garage with one foot on the ledge. ECF No. 91 at PageID #: 1162.

Decedent was transported to the St. Elizabeth Hospital, where Nurse George conducted a six-

question suicide screening template upon Decedent’s admission into the emergency room. ECF

No. 83 at PageID #: 432-33. Decedent responded “yes” to some of the questions, including

whether he ever “wished [he] were dead,” “actually had any thoughts of killing [himself],” and


                                                  10
(4:17CV338)

“had some intention of acting on [his thoughts of killing himself].” ECF No. 83 at PageID #:

560-61. As a result, he was placed on suicide precaution in the emergency room. Id. at PageID

#: 434-36, 445. A jury could reasonably infer from these facts that Decedent’s behavior

demonstrated a strong likelihood of suicide.

                       b. Deliberate Indifference

       A constitutional claim against a prison official for deliberate indifference to serious

medical needs has both an objective and subjective component. Border v. Trumbull Cty. Bd. Of

Com’rs, 414 F. App’x 831, 835 (6th Cir. 2011). The objective component requires a plaintiff to

show a sufficiently serious medical need. Phillips v. Roane Cty., Tenn., 534 F.3d 531, 539 (6th

Cir. 2008). The subjective component requires the plaintiff to allege facts which, if true, would

show (1) that the official being sued subjectively perceived facts from which to infer substantial

risk to the prisoner, (2) that he did, in fact, draw the inference, and (3) that he then disregarded

that risk. Id. at 540. A plaintiff need not show that the official acted with the specific intent to

cause harm, but must show evidence permitting an inference that the official had the requisite

knowledge. Id. Each defendant’s liability must be assessed individually based on the

defendant’s own actions. Nallani v. Wayne Cty., 665 F. App’x 498, 506 (6th Cir. 2016).

       Defendants do not challenge that Decedent had a sufficiently serious medical need.

“[P]sychological needs manifesting themselves in suicidal tendencies are serious medical needs.”

Davis, 6 F. App’x at 249. Rather, Defendants contend Hunter, Vath, and Peters neither perceived

facts from which to infer that Decedent was a substantial suicide risk, nor actually drew that

inference. ECF No. 92 at PageID #: 1179. In support, Defendants claim corrections staff,


                                                  11
(4:17CV338)

including Hunter, Vath, and Peters, were never informed of either the incident at the St.

Elizabeth’s Hospital parking garage or Decedent’s placement on suicide precaution at the

emergency room. Id. at PageID #: 1180. Defendants conclude Plaintiff cannot show a genuine

issue of material fact as to whether Hunter, Vath, or Peters were deliberately indifferent to

Decedent’s psychological needs.

                               i. Expert Witness Evidence

       Plaintiff offers the expert witness report and deposition testimony of Timothy J. Murray

as evidence of Mahoning County and its employees’ deliberate indifference to Decedent’s

medical needs. Murray “states the expectations for a viable jail suicide prevention program” and

“details the many ways by which the actions of Jail personnel failed to meet those basic

expectations.” ECF No. 96 at PageID #: 1225. From this, he concludes “the staff failures

coupled with the noted systemic problem indicators takes this situation beyond negligence to a

level of deliberate indifference.” ECF No. 89 at PageID #: 1030.

       The principles governing admissibility of evidence do not change on a motion for

summary judgment. Fed. R. Civ. P. 56(c)(2); Raskin v. Wyatt Co., 125 F.3d 55, 66 (2d Cir.

1997). The trial court acts as a gatekeeper to ensure speculative and unreliable opinions do not

reach the jury. Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 599 (1993). To properly

serve this function, the trial court must assess whether the evidence is both relevant and reliable.

Id. at 589. Testimony in the form of an opinion or inference otherwise admissible is not

objectionable because it embraces an ultimate issue to be decided by the trier of fact. Fed. R.

Evid. 704(a). However, expert testimony “which attempts to tell the jury what result to reach and


                                                 12
(4:17CV338)

which runs the risk of interfering with a district court’s jury instructions” and “offering nothing

more than a legal conclusion” is unhelpful to a jury and may be excluded. Woods v. Lecureux,

110 F.3d 1215, 1220-21 (6th Cir. 1997).

       Because Murray’s expert report and deposition testimony are unreliable and unhelpful to

a jury, they cannot be used to show Mahoning County staff acted with deliberate indifference.

Whether a prison official acted with deliberate indifference depends on that official’s state of

mind. Woods, 110 F.3d at 1221. Murray opines that “[a]dministrators and staff at Mahoning

County Jail were aware of the risk of suicide” (ECF No. 89 at PageID #: 1030) but provides

facts, which at best, show that prison officials should have known of the risk of suicide. An

expert opinion inferred from speculation of an individual’s mental state should not reach a jury.

See Woods, 110 F.3d at 1221 (“[A] witness [stacking] inference upon inference and then [stating]

an opinion regarding the ultimate issue is even more likely to be unhelpful to the trier of fact”);

see also Daubert, 509 U.S. at 599 (tasking trial courts to keep speculative and unreliable

opinions from reaching the jury). Without evidence of Defendants’ subjective knowledge of

Decedent as a substantial suicide risk, Murray’s opinion that Mahoning County staff acted with

deliberate indifference is unsupported by the record. See Bradley, 148 F. App’x at 509 (“[W]hen

an official fails to act in the face of an obvious risk of which she should have known but did not,

the official has not inflicted punishment in violation of the Eighth Amendment.”). Accordingly,

the Court does not consider Murray’s expert witness report and deposition testimony as evidence

of deliberate indifference.




                                                 13
(4:17CV338)

                               ii. Officer Hunter

       Plaintiff fails to oppose Defendants’ summary judgment motion as to his claim against

Hunter.1 He has therefore failed to meet his burden on summary judgment. The Court treats

Plaintiff’s Section 1983 claim against Hunter as abandoned. See Brown v. VHS of Michigan,

Inc., 545 F. App’x 368, 372 (6th Cir. 2013) (“This Court’s jurisprudence on abandonment of

claims is clear: a plaintiff is deemed to have abandoned a claim when a plaintiff fails to address it

in response to a motion for summary judgment.”). Accordingly, the Court grants summary

judgment on Plaintiff’s claim against Hunter.

                               iii. Officer Vath

       Vath testified that he attended and received certification from a correctional academy.

ECF No. 87 at PageID #: 718. At the academy, he learned “alert signs” for suicide, such as “if

anybody is acting strangely [or if] they got bad news at home.” Id. at PageID #: 719. If staff

learns an inmate might be suicidal, staff “would contact the medical staff,” who “would come

down and . . . talk to them and make their recommendation.” Id. at PageID #: 722. Plaintiff

claims that, with this training, Vath “knew or should have known” that Decedent, “an inmate




       1
         In his Statement of Facts, Plaintiff alleges “Hunter had [Decedent] complete a
pre-screening report,” in which Decedent noted he had a serious or potential serious
mental issue needing immediate attention. ECF No. 96 at PageID #: 1216-17. Hunter
placed this report in a booking file and took no further action. ECF No. 85 at PageID #:
633, 637. Plaintiff’s opposition makes no reference to his claim against Hunter. Even if
the Court considers Plaintiff’s factual statements to be responsive to Defendants’
summary judgment motion, they are insufficient to show Hunter was deliberately
indifferent to Decedent’s suicidal tendencies.

                                                 14
(4:17CV338)

stating that he needed to see a psychiatrist because no one knew what he was going through,”

was a substantial suicide risk. ECF No. 96 at PageID #: 1232.

       None of this creates a genuine issue of material fact whether Vath actually perceived facts

alerting Vath that Decedent was a substantial suicide risk. That Decedent approached Vath and

requested a psychiatrist because “no one knows what he is going through,” by itself, does not

carry Plaintiff’s burden in opposing summary judgment. Vath stated “[t]here was nothing

alarming about Mr. Burkey . . . He didn’t . . . seem like he was in any distress. He didn’t seem

like he was in a bad mood or anything like that.” ECF No. 87 at PageID #: 734. Whether Vath

should have known Decedent was a substantial suicide risk is immaterial. The subjective

component for deliberate indifferent requires actual knowledge of a serious medical need. See

Bradley, 148 F. App’x at 509. Because Plaintiff has not met his burden in showing a genuine

issue of material fact as to Vath’s deliberate indifference, the Court grants summary judgment on

Plaintiff’s claim against Vath.

                                  iv. Officer Peters

       Plaintiff identifies several instances of Peters’ misconduct at work on the day of

Decedent’s suicide. Peters failed to make his required rounds, then falsified records as if he had

made his rounds. ECF No. 96 at PageID #: 1219. Upon returning from his lunch break, Peters

failed to perform a headcount. Id. Finally, Peters left his post without being properly relieved.

Id. at PageID #: 1220. Mahoning County subsequently disciplined Peters for his misconduct.

ECF No. 88 at PageID #: 798-99.




                                                  15
(4:17CV338)

        Plaintiff fails to show Peters was aware that Decedent was a substantial suicide risk or

that Peters’ actions would create a substantial risk of suicide. Peters knew Decedent had been

transferred from “medical to general population.” ECF No. 88 at PageID #: 781. Peters testified,

however, that he had no knowledge of Decedent’s incident at the St. Elizabeth’s Hospital parking

garage. Id. at PageID #: 781-82. Nor did he have knowledge of Decedent’s request to see a

psychiatrist (ECF No. 96 at PageID #: 1219) or Decedent’s alleged request for mental health

attention (ECF No. 88 at PageID #: 786-87).

        Deliberate indifference entails something more than mere negligence. Farmer v.

Brennan, 511 U.S. 825, 835 (1994). Without any evidence of Peters perceiving facts from which

to infer a substantial risk of suicide, or evidence that he did, in fact, draw the inference that his

actions would result in a substantial risk of suicide, Plaintiff cannot succeed on a deliberate

indifference claim against Peters. Accordingly, the Court grants summary judgment on

Plaintiff’s claim against Peters.

                2. Clearly Established Right

        Because there is no genuine issue of material fact as to the deliberate indifference of

Defendants Hunter, Vath, and Peters, the Court need not address whether a clearly established

right exists. See Saucier v. Katz, 533 U.S. 194, 202 (2001) (“If the law did not put the officer on

notice that his conduct would be clearly unlawful, summary judgment based on qualified

immunity is appropriate.”).




                                                  16
(4:17CV338)

       B. Municipal Liability

       A municipal entity may not be sued under Section 1983 for injuries inflicted solely by its

employees or agents. Monell v. Dep't of Social Servs., 436 U.S. 658, 694 (1978). As a

prerequisite to establishing a Section 1983 suit against a municipality, a plaintiff must therefore

show the alleged federal right violation occurred because of a municipal policy or custom.

Thomas v. City of Chattanooga, 398 F.3d 426, 429 (6th Cir. 2005). To show the existence of a

municipal policy or custom leading to liability under Section 1983, a plaintiff can identify (1) the

municipality’s legislative enactments or official policies, (2) actions taken by officials with final

decision-making authority, (3) a policy of inadequate training or supervision, or (4) a custom of

tolerance or acquiescence of federal violations. Baynes, 799 F.3d at 621.

       Plaintiff alleges in his Amended Complaint that (1) “Mahoning [County] has created an

environment at the Jail that encourages personnel to disregard the terms of the policies and

procedures relating to possible suicide risks, and inmates with overt mental health issues,” and

(2) “Hunter, Vath, and Peters have not been adequately trained in the application of those

policies and procedures, and has not been adequately trained in handling suicidal and openly

mentally ill prisoners at the jail.” ECF No. 34 at PageID #: 183. These allegations suggest two

theories of municipal liability. First, Mahoning County allegedly fostered a culture of not

following its own suicide prevention policies, and this custom of tolerance or acquiescence of

federal violations resulted in Decedent’s suicide. Second, Mahoning County allegedly failed to

train Hunter, Vath, and Peters in preventing inmate suicide, which led to Decedent’s suicide.




                                                 17
(4:17CV338)

               1. Custom or Practice of Inaction

       A claim that a municipality has a culture of not following its own policies can be

interpreted as a claim predicated on an “inaction theory.” See, e.g., Winkler v. Madison Cty., 893

F.3d 877, 902 (6th Cir. 2018) (argument that the County had a custom of not following its own

established policies for the provision of health care to inmates interpreted as a claim of inaction);

D’Ambrosio v. Marino, 747 F.3d 378, 387 (6th Cir. 2014) (claim that the County prosecutor’s

office had a “general practice” of withholding exculpatory evidence construed as an assertion of

a municipal custom of inactivity). To support a theory of liability flowing from a municipality’s

custom of inaction, a plaintiff must show (1) a clear and persistent pattern of unconstitutional

conduct by municipal employees, (2) the municipality’s notice or constructive notice of the

unconstitutional conduct, (3) the municipality’s tacit approval of the unconstitutional conduct,

such that its deliberate indifference in its failure to act can be said to amount to an official policy

of inaction, and (4) that the policy of inaction was the “moving force” of the constitutional

deprivation. Id. at 387-88 (6th Cir. 2014).

       Plaintiff has not shown the existence of unconstitutional conduct by any Mahoning

County employee. There is no evidence showing that any of the individually named Defendants,

or any other Mahoning County employee, acted with deliberate indifference to Decedent’s

psychological distress. Even if he could make this showing, Plaintiff fails to show that

Mahoning County employees engaged in a clear and persistent pattern of prior unconstitutional

conduct. See Doe v. Claiborne Cty., Tenn. By & Through Claiborne Cty. Bd. of Educ., 103 F.3d

495, 508 (6th Cir. 1996) (“There is an analytical distinction between being deliberately


                                                  18
(4:17CV338)

indifferent as to one particular incident, and having a ‘policy’ of always being deliberately

indifferent to unconstitutional actions.”). Without such a showing, Plaintiff’s inaction theory

fails.

                   2. Failure to Provide Adequate Training

         A Section 1983 claim against a municipality for failure to provide adequate training must

prove (1) the training or supervision was inadequate for the tasks performed, (2) the inadequacy

was the result of the municipality’s deliberate indifference, and (3) the inadequacy was closely

related to, or actually caused, the injury. Winkler, 893 F.3d at 902. The focus must be on

adequacy of the training program in relation to the tasks the particular officers must perform.

City of Canton v. Harris, 489 U.S. 378, 390 (1989). It is not enough that a particular officer was

unsatisfactorily trained, or that an otherwise sound program has been occasionally negligently

administered. Id. at 390-91. Nor is it enough to show mistakes causing injury, since “adequately

trained officers occasionally make mistakes” and “the fact that they do says little about the

training program or the legal basis for [liability].” Id. at 391.

             Plaintiff does not identify with any specificity the kind of training Plaintiff claims

Mahoning County failed to provide Hunter, Vath, or Peters, either in his opposition or in his

Amended Complaint. As Defendants note, Mahoning County provided corrections staff with

suicide prevention training in 2014. ECF No. 88 at PageID #: 764-66, 769-72. Plaintiff offers no

evidence rebutting the adequacy of that training.2


         2
        While the Court rejects the expert’s report offered by Plaintiff, it is worth noting
that Murray indicates “Deputy Hunter’s name [not appearing] on the suicide prevention
                                                                                       (continued...)

                                                     19
(4:17CV338)

       Accordingly, the Court grants summary judgment on Plaintiff’s Monell claim against

Mahoning County.

       C. Motion to Strike Affidavit of David Engler

       Defendants filed a Motion to Strike Affidavit of David Engler. ECF No. 98. The parties

fully briefed the motion (ECF Nos. 99 & 102). Plaintiff then filed a Notice of Withdrawal of

Affidavit of David L. Engler, Esq. ECF No. 103. Therefore, Defendants’ motion to strike is

denied as moot.

                                         IV. Conclusion

       For the foregoing reasons, Defendants’ motion for summary judgment is granted in its

entirety. Defendants’ motion to strike is denied as moot.



       IT IS SO ORDERED.


 February 27, 2019                              /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge




       2
          (...continued)
sign in sheet” is “an indication that” she was not trained to identify inmates at risk of
suicide. ECF No. 89 at PageID #: 1029. This does not evidence the alleged inadequacy
of Mahoning County’s training programs for suicide prevention. Moreover, Murray
testified he was unaware whether Mahoning County’s officers received training. Id. at
PageID #: 1000 (“You know, I don’t know what training those folks at Mahoning County
Jail got . . . I’m not sure, to tell you the truth, if any officer at that facility actually
received suicide prevention training or which officers received it or when they received
it.”).

                                                20
